DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 Claim Rejections - 35 USC § 112
	The rejections under 35 USC 112(a) and (b) are hereby withdrawn in view of the amendment filed 12/23/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 8-11, 14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US Pat No 4,054,152) in view of Rosback et al. (US Pat No 3,228,418).
Re claim 1, Ito et al. show a nozzle (Fig. 8) for spraying liquid media, in particular plant protection agents and liquid fertilizers, having a housing (1), wherein the housing has at least one liquid inlet (2), an outlet chamber (space between 4 and 3) and at least one outlet opening (3) in fluid connection with the outlet chamber, wherein a valve (7) of variable flow resistance is arranged between the liquid inlet (2) and the outlet opening (3), wherein the flow resistance of the valve is dependent on the liquid pressure (abstract), wherein the valve has a spring disc (7), wherein the spring disc can be subjected to the liquid medium to be sprayed (col. 1, lines 9-10); wherein an orifice plate (4) having at least two passage (5) openings is arranged in the outlet chamber, the orifice plate having an upstream face (surface of 4 facing 2) and a downstream face (surface of 4 facing 3), the at least two passage openings (5) extending from the upstream face to the downstream face of the orifice plate, wherein the spring disc (7) is arranged in the region of a downstream end of at least a first one of the at least two passage openings (5); and wherein the spring disc (7), in a relaxed state (as seen in figure 8), in which the spring disc (7) is not subjected to liquid medium passing through the at least the first one of the at least two passage openings (5), is spaced from a downstream end (surface of 4 facing 3) of at least a second one of the at least two passage openings (5), the downstream end being located at the downstream face (surface of 4 facing 3) such that the spring disc (7) is spaced from the downstream face (surface of 4 facing 3) of the orifice plate (4) at the downstream end of the at least the second one of the at least two passage openings (5) such that a gap (between 4 and 7) is located between the downstream end of the at{00468737.docx}Serial No. 16/032 224 - Page 3 least the second one of the at least two passage openings (5) located at the downstream face (surface of 4 facing 3) and the spring disc (7) when the spring disc (7) is in the relaxed state (col. 4, lines 44-51).

However, Rosback et al. teach a spring disc that is metallic disc (col. 2, lines 9-10 – specifically metal as an alternative to rubber or an elastomeric composition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic disc, since the equivalence of metal and rubber for their use in the valve art and the selection of any known equivalents to metal would be within the level of ordinary skill in the art.
Re claim 3, Ito et al. as modified by Rosback et al. show the spring disc (Ito - Fig. 8, 7) is secured (Ito – 7b) on a downstream side (Ito - surface of 4 facing 3) of the orifice plate (Ito - 4) and is arranged after the downstream end of the at least two passage openings (Ito – 5), when viewed in the flow direction through the at least two passage openings (Ito – 5).
Re claim 4, Ito et al. as modified by Rosback et al. show the spring disc (Ito – Fig. 8, 7) has a curved shape, wherein a convex side of the spring disc faces the downstream end (Ito – surface of 4 facing 3) of the at least the first one of the at least two passage openings (Ito – 5).
Re claim 8, Ito et al. as modified by Rosback et al. show an outer edge (Ito – Fig. 8, 7a) of the spring disc (Ito – 7) projects freely into the outlet chamber (space between 4 and 3).
Re claim 9, Ito et al. as modified by Rosback et al. show the spring disc (Ito – Fig. 8, 7) is clamped in a central region (Ito – 7b) thereof.
Re claim 10, Ito et al. as modified by Rosback et al. show the spring disc (Ito – Fig. 8, 7) is arranged such that a liquid medium to be sprayed is applied to the spring disc on both sides at least in sections (Ito – openings 5 on separate sides of the disc 7).
Re claim 11, Ito et al. show a valve (Fig. 8), said valve having a variable flow resistance dependent on a pressure of liquid supplied to said valve (abstract), said valve comprising a spring disc (7){00468737.docx}Serial No. 16/032 224 - Page 4 disposed such that at least part of said spring disc is subjected 
Ito et al. does not teach wherein the spring disc is a metallic disc.
However, Rosback et al. teach a spring disc that is metallic disc (col. 2, lines 9-10 – specifically metal as an alternative to rubber or an elastomeric composition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic disc, since the equivalence of metal and rubber for their use in the valve art and the selection of any known equivalents to metal would be within the level of ordinary skill in the art.

Re claim 18, Ito et al. as modified by Rosback et al. show said spring disc (Ito – Fig. 8, 7) has an outer peripheral edge (Ito – 7a) defining a free terminal edge of said spring disc spaced from a downstream side (Ito – surface of 4 facing 3) of said plate (Ito – 4).
Re claim 19, Ito et al. as modified by Rosback et al. show said spring disc (Ito – Fig. 8, 7) has a central region (Ito – 7b) clamped to said plate (Ito – 4).
Re claim 20, Ito et al. show a valve (Fig. 8) comprising a plate-shaped valve body (4) including at least two passages (5) configured for receiving liquid medium (col. 1, lines 9-10), and a disc-shaped spring (7) disposed relative to said valve body such that at least part of said spring (7) is directly acted upon by liquid medium flowing within said at least two passages (5) to provide said valve with a variable flow resistance dependent upon liquid pressure applied to said valve (abstract); the valve body (4) having an upstream face (surface of 4 facing 2) and a downstream face (surface of 4 facing 3), the at least two passages (5) extending from the upstream face to the downstream face of the plate (4), wherein the disc-shaped spring (7) is fixed on a downstream side (between 4 and 3) of said valve body (4) and is disposed downstream of said downstream end of at least a first one of the at least two passages (5); and wherein the disc-shaped spring (7), in a relaxed state (as seen in figure 8), in which the disc-shaped spring (7) is not subjected to liquid medium passing through the at least the first one of the at least two passages (5), is spaced from a downstream end of at least a second one of the at least two passages (5), the downstream end being located at the downstream face (surface of 4 facing 3) such that the spring disc (7) is spaced from the downstream face (surface of 4 facing 3) of the plate (4) at the downstream end of the at least the{00468737.docx}Serial No. 16/032 224 - Page 6 second one of the at least two passages (5) such that a gap (between 4 and 7) is located between the downstream end of the at least the second 
Ito et al. does not teach wherein the spring disc is a metallic disc.
However, Rosback et al. teach a spring disc that is metallic disc (col. 2, lines 9-10 – specifically metal as an alternative to rubber or an elastomeric composition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic disc, since the equivalence of metal and rubber for their use in the valve art and the selection of any known equivalents to metal would be within the level of ordinary skill in the art.
Re claim 21, Ito et al. show a nozzle (Fig. 8) comprising: a housing (1) having an internal chamber (either side of 4) therein and an outlet opening (3) for allowing a liquid (col. 1, lines 9-10) entering the internal chamber from a liquid inlet (2) to exit the housing through the outlet opening; and a valve (4/7) located within the internal chamber such that at least a portion of the liquid passes first through a first portion of the internal chamber (between 2 and 4), then through the valve (4/7), then through a second portion of the internal chamber (between 4 and 3), and then out of the housing through the outlet opening (3); the valve having a plate (4) separating the first portion of the internal chamber from the second portion of the internal chamber, the plate (4) having at least two passage openings (5) there through, the valve including a spring disc (7) entirely located within the internal chamber and associated (7b) with the plate and arranged in a region of a downstream end (between 4 and 3) of at least a first one of the at least two passage openings (5) to provide for variable flow resistance dependent on the liquid pressure (abstract), the plate (4) having an upstream face (surface of 4 facing 2) and a downstream face (surface of 4 facing 3), the at least two passage openings (5) extending from the upstream face (surface of 4 facing 2) to the downstream face (surface of 4 facing 3) of the plate (4); and wherein the spring disc (7), in a relaxed state (as seen in figure 8), in which the spring disc (7) is not subjected to liquid medium passing through the at least the first 
Ito et al. does not teach wherein the spring disc is a metallic disc.
However, Rosback et al. teach a spring disc that is metallic disc (col. 2, lines 9-10 – specifically metal as an alternative to rubber or an elastomeric composition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic disc, since the equivalence of metal and rubber for their use in the valve art and the selection of any known equivalents to metal would be within the level of ordinary skill in the art.
Re claim 22, Ito et al. as modified by Rosback et al. show the spring disc (Ito – Fig. 8, 7) is secured on a downstream side (Ito – surface of 4 facing 3) of the plate (Ito – 4).
Re claim 23, Ito et al. as modified by Rosback et al. show a fastener (Ito – Fig. 8, 7b) connects the spring disc (Ito – 7) to the plate (Ito – 4).
Claims 1, 3, 4, 8-11, 14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rachocki (US Pat No 3,905,386) in view of Rosback et al. (US Pat No 3,228,418).
Re claim 1, Rachocki shows a nozzle (Fig. 1) for spraying liquid media (abstract), in particular plant protection agents and liquid fertilizers, having a housing (10/11), wherein the housing has at least one liquid inlet (17), an outlet chamber (39) and at least one outlet opening (23) in fluid connection with the outlet chamber, wherein a valve (12/14) of variable flow resistance is arranged between the liquid inlet (17) and the outlet opening 
Rachocki does not teach wherein the spring disc is a metallic disc.
However, Rosback et al. teach a spring disc that is metallic disc (col. 2, lines 9-10 – specifically metal as an alternative to rubber or an elastomeric composition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic disc, since the equivalence of metal and rubber for their use in the valve art and the selection of any known equivalents to metal would be within the level of ordinary skill in the art.

Re claim 4, Rachocki as modified by Rosback et al. show the spring disc (Rachocki – Fig. 1, 14) has a curved shape, wherein a convex side of the spring disc faces the downstream end (Rachocki – surface of 12 facing 14) of the at least the first one of the at least two passage openings (Rachocki - 33).
Re claim 8, Rachocki as modified by Rosback et al. show an outer edge (Rachocki – Fig. 1, edges of 14) of the spring disc (Rachocki - 14) projects freely into the outlet chamber (Rachocki - 39).
Re claim 9, Rachocki as modified by Rosback et al. show the spring disc (Rachocki – Fig. 1, 14) is clamped (Rachocki – 37) in a central region (Rachocki - 38) thereof.
Re claim 10, Rachocki as modified by Rosback et al. show the spring disc (Rachocki – Fig. 1, 14) is arranged such that a liquid medium to be sprayed is applied to the spring disc on both sides at least in sections (Rachocki – openings 33 on separate sides of the disc 14).
Re claim 11, Rachocki show a valve (Fig. 1), said valve having a variable flow resistance dependent on a pressure of liquid supplied to said valve (abstract), said valve comprising a spring disc (14){00468737.docx}Serial No. 16/032 224 - Page 4 disposed such that at least part of said spring disc is subjected to liquid medium flowing through said valve; wherein said valve comprises a plate (12; in the figure, the lead line for 12 is incorrectly situated on the flange 22, the description explains 12 is the plate situated inside 22 – col. 1 51-53) including at least two passages (33), said at least two passages (33) having an upstream end (surface of 12 facing 24) and a downstream end (surface of 12 facing 14), with respect to a fluid-flow direction through said valve, said spring disc (14) being disposed adjacent said downstream end (surface of 12 facing 14) of at least a first one of the at least two passages (33); the plate (12) having 
Rachocki does not teach wherein the spring disc is a metallic disc.
However, Rosback et al. teach a spring disc that is metallic disc (col. 2, lines 9-10 – specifically metal as an alternative to rubber or an elastomeric composition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic disc, since the equivalence of metal and rubber for their use in the valve art and the selection of any known equivalents to metal would be within the level of ordinary skill in the art.
Re claim 14, Rachocki as modified by Rosback et al. show the spring disc (Rachocki – Fig. 1, 14) has a curved shape with a convex side, said spring disc (Rachocki - 14) being disposed with said convex side facing said downstream end of said passage (Rachocki - 33).
Re claim 18, Rachocki as modified by Rosback et al. show said spring disc (Rachocki – Fig. 1, 14) has an outer peripheral edge (Rachocki – edges of 14) defining a free terminal 
Re claim 19, Rachocki as modified by Rosback et al. show said spring disc (Rachocki – Fig. 1, 14) has a central region (Rachocki - 38) clamped (Rachocki – 37) to said plate (Rachocki - 12).
Re claim 20, Rachocki show a valve (Fig. 1) comprising a plate-shaped valve body (12; in the figure, the lead line for 12 is incorrectly situated on the flange 22, the description explains 12 is the plate situated inside 22 – col. 1 51-53) including at least two passages (33) configured for receiving liquid medium (abstract), and a disc-shaped spring (14) disposed relative to said valve body such that at least part of said spring (14) is directly acted upon by liquid medium flowing within said at least two passages (33) to provide said valve with a variable flow resistance dependent upon liquid pressure applied to said valve (abstract); the valve body (12) having an upstream face (surface of 12 facing 24) and a downstream face (surface of 12 facing 14), the at least two passages (33) extending from the upstream face to the downstream face of the plate (12), wherein the disc-shaped spring (14) is fixed on a downstream side (surface of 12 facing 14) of said valve body (12) and is disposed downstream of said downstream end of at least a first one of the at least two passages (33); and wherein the disc-shaped spring (14), in a relaxed state (as seen in figure 1), in which the disc-shaped spring (14) is not subjected to liquid medium passing through the at least the first one of the at least two passages (33), is spaced from a downstream end of at least a second one of the at least two passages (33), the downstream end being located at the downstream face (surface of 12 facing 14) such that the spring disc (14) is spaced from the downstream face (surface of 12 facing 14) of the plate (12) at the downstream end of the at least the{00468737.docx}Serial No. 16/032 224 - Page 6 second one of the at least two passages (33) such that a gap (35) is located between the downstream end of the at least the second one of the at least two passages (33) located at the downstream face (surface of 12 facing 14) and the spring disc (14) when the spring disc (14) is in the relaxed state.
Rachocki does not teach wherein the spring disc is a metallic disc.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic disc, since the equivalence of metal and rubber for their use in the valve art and the selection of any known equivalents to metal would be within the level of ordinary skill in the art.
Re claim 21, Rachocki show a nozzle (Fig. 1) comprising: a housing (10) having an internal chamber (39) therein and an outlet opening (23) for allowing a liquid (abstract) entering the internal chamber from a liquid inlet (17) to exit the housing through the outlet opening; and a valve (12/14) located within the internal chamber such that at least a portion of the liquid passes first through a first portion of the internal chamber (before 12), then through the valve (12/14), then through a second portion of the internal chamber (39), and then out of the housing through the outlet opening (23); the valve having a plate (12; in the figure, the lead line for 12 is incorrectly situated on the flange 22, the description explains 12 is the plate situated inside 22 – col. 1 51-53) separating the first portion of the internal chamber from the second portion of the internal chamber, the plate (12) having at least two passage openings (33) there through, the valve including a spring disc (14) entirely located within the internal chamber and associated (38) with the plate and arranged in a region of a downstream end (between 12 and 14) of at least a first one of the at least two passage openings (33) to provide for variable flow resistance dependent on the liquid pressure (abstract), the plate (12) having an upstream face (surface of 12 facing 24) and a downstream face (surface of 12 facing 14), the at least two passage openings (33) extending from the upstream face (surface of 12 facing 24) to the downstream face (surface of 12 facing 14) of the plate (12); and wherein the spring disc (14), in a relaxed state (as seen in figure 1), in which the spring disc (14) is not subjected to liquid medium passing through the at least the first one of the at least two passage openings (33), is spaced from a downstream end{00468737.docx}Serial No. 16/032 224 - Page 7 of at least a second one of the at least two passage openings (33), the downstream end being located at the downstream face (surface of 12 facing 14) such that the spring disc (14) is spaced from the downstream face (surface of 12 
Rachocki does not teach wherein the spring disc is a metallic disc.
However, Rosback et al. teach a spring disc that is metallic disc (col. 2, lines 9-10 – specifically metal as an alternative to rubber or an elastomeric composition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a metallic disc, since the equivalence of metal and rubber for their use in the valve art and the selection of any known equivalents to metal would be within the level of ordinary skill in the art.
Re claim 22, Rachocki as modified by Rosback et al. show the spring disc (Rachocki – Fig. 1, 14) is secured on a downstream side (Rachocki – surface of 12 facing 14) of the plate (Rachocki - 12).
Re claim 23, Rachocki as modified by Rosback et al. show a fastener (Rachocki – Fig. 1, 37) connects the spring disc (Rachocki - 14) to the plate (Rachocki - 12).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 8-11, 14 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752